DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-17 and 21 in the reply filed on March 24, 2021 is acknowledged.  Claims 18-20 are hereby withdrawn from consideration.   

Claim Objections
2.	Claim 21 is objected to because of the following informalities:  it appears the word “active” in the third to last line of the claim should be “activate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 16-17 are under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (WO 2018/187681 A1) (hereafter “Nguyen”).

Regarding claim 17, Nguyen discloses a timer coupled to the processor (160), wherein the processor is to activate the UV emitter (140) further responsive to determining, via the timer, completion of a predetermined time delay (see page 17 – processor 160 can be trigger to perform UV sterilization at a preset schedule or when the accelerometer doesn’t detect motion for a preset period of time).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 1-4, 6-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al.(US 2017/0280737 A1) (hereafter “Liao”) in view of Nguyen et al. (WO 2018/187681 A1) (hereafter “Nguyen”).
	Regarding claim 1, Liao discloses (para [0081]-[0088]; figs. 8-9) a bottle (water bottle 1000/1300) for storing liquid, the bottle (water bottle 1000/1300) comprising: a cap (1310); a storage body (1340) comprising a liquid inlet portion (1350) forming an upper opening, ultraviolet (UV) light inlet portion forming a lower opening (body 1340 is a hollow tube with a bottom opening for permitting UV light to enter the body – para [0081]), and an interior surface (reflective interior surface), the liquid inlet portion being configured to removably attach to the cap (cap 1310 screws onto body 1340); a cap sensor configured to detect whether the cap is attached to the storage body (automatically sensing when the lid or cap is removed – para [0099]); and a base assembly (1020/1320/1400 – figs 6A, 8-9) comprising a base cap (1400), a UV emitter (UVC light 1410) to emit UV light having wavelengths from 100 nanometers (nm) to 290 nm, and a processor (electronics and power supply are located in base portion 1400 (para [0088]) and these electronics include the processors disclosed in figure 4 and para [0057] and shown mounted in a base in figure 6C and discussed in para [0074]) coupled to the UV emitter, the base assembly (1320/1400) configured to attach to the UV light inlet portion of the storage body (1340) to emit light via the UV emitter (1410) into the interior surface of the storage body (1340) (see figures 8-9, para [0084]). 
	Liao further discloses that a UV sterilization cycle may be initiated by automatically sensing when the lid or cap is removed (para [0099]).  However, Liao does not appear to explicitly disclose a cap sensor disposed on the storage body and configured to detect whether the cap is attached to the storage body, wherein the processor is to activate the UV emitter responsive to determining the cap is 
Nguyen discloses a UV smart water bottle that includes a cap sensor (150 - mislabeled 140 in drawings) mounted to the body (110) of the bottle which monitors the position of a cap (120) and permits automatic activation of UV lights (140 – mislabeled 150 in drawings) when the cap (120) is disposed on the container body (110) (see page 7).   Figure 5 shows the sterilization process discussed on pages 16-17.  A processor actuates the UV elements if the cap sensor determines the cap is on the container (see page 17).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Liao and include a cap sensor disposed on the storage body and configured to detect whether the cap is attached to the storage body, as taught by Nguyen, in order to permit the processor to activate the UV emitter responsive to determining the cap is attached to the storage body and the processor is to deactivate the UV emitter responsive to determining the cap is not attached to the storage body, thereby preventing escape of UV light from the bottle during sterilization of the water.
Regarding claim 2, the combination of Liao and Nguyen is set forth above with regards to claim 1 and Nguyen further discloses that the cap sensor (150) can monitor the cap remotely or be electrically connected to the processor (160) (see para [0045]).   Electrically coupled is interpreted to mean that the cap sensor (150) is connected to the processor (160) via an electrical wire.  Modified Liao is provided with the cap sensor in the storage body (1340) near the cap (1310) at the liquid inlet portion, as taught by Nguyen, and since the processor of Liao is located in the base assembly it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Liao and have a wire extend from the cap sensor located in the liquid inlet portion, through the 
Regarding claims 3 and 7, Liao discloses wherein the base assembly (1020/1320/1400 – figs 6A, 8-9) further comprises (para [0074], [0069], [0096], [0099]) a battery, a timer (inherent as Liao discloses controlling time of the process), and a switch, wherein the processor is coupled to the battery, the timer, and the switch, wherein the battery is to provide power to the processor, wherein the processor is to provide power to the UV emitter, the switch, the cap sensor, and the timer, wherein the processor is to execute a sanitizing operation (para [0011]) responsive to receiving user input via the switch (para [0099]), the sanitizing operation comprising: activating the UV emitter to emit UV light towards the interior surface of the storage body; activating the timer.  The combination of Liao and Nguyen results in a system programmed to deactivate the UV emitter responsive to one or more of determining, via the cap sensor, the cap is not attached to the storage body.
Regarding claim 4, Liao discloses one or more LEDs controlled by the processor, and wherein the sanitizing operation further comprises changing a power state of at least one of the one or more LEDs (see para [0074], [0086], [0090], [0094] – numerous LEDs disclosed, wherein the LEDs are controlled by the processor).
Regarding claim 6, Liao discloses wherein the base assembly (1020/1320/1400) further comprises an inductive charging portion (indent bottom of bottle) configured to recharge the battery responsive to being placed proximate a corresponding inductive charging pad (see para [0075]).
Regarding claim 8, Nguyen discloses (see page 17) that if the cap sensor determines that the cap is on the container then the processor activates the UV elements, and if the cap sensor determines that the cap is not on the container then the processor turns of the UV elements.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the sanitizing operation of Liao to include the 
Regarding claims 9-11, Liao discloses (para [0081]-[0083], fig. 8-9) that liquid inlet portion (1350) of the storage body further comprises a first threaded surface and the cap (1310) further comprises a second threaded surface, the first threaded surface and second threaded surface configured to interact with one another to enable the cap to be selectively attached to or detached from the storage body.
Liao further discloses that the base assembly (1320/1400) further comprises a seal configured to prevent passage of liquid stored in the storage body (1340) into the base cap (see para [0088 – disclosed is a seal between between the storage body and the electronics in the base portion).
Liao further discloses wherein the UV light inlet portion of the storage body (1340) further comprises a third threaded surface and the base cap of the base assembly further comprises a fourth threaded surface (see para [0083]), the third threaded surf ace and second threaded surface configured to interact with one another to enable the base assembly to be selectively attached to or detached from the storage body.
Regarding claim 12, Liao discloses wherein the interior surface of the storage body (bottle body 1340) comprises a material selected from the group consisting of coated aluminum, uncoated aluminum, coated steel, uncoated steel, and glass (para [0081] discloses that the interior of the bottle body 1340 is formed of aluminum, stainless steel, or glass).
Regarding claims 13-15, Liao discloses wherein the base assembly (1020/1320/1400 – figs 6A, 8-9) further comprises (para [0074], [0069], [0096], [0099]) a battery, a timer (inherent as Liao discloses 
The processor of Liao is further capable of being programmed to execute a sanitizing operation upon completion of a first predetermined time delay determined via the timer, the sanitizing operation comprising: activating the UV emitter to emit UV light to the interior surface of the storage body; activating the timer; deactivating the UV emitter responsive to determining, via the cap sensor, the cap is not attached to the storage body prior to completion of a second predetermined time delay; subsequent to the deactivating of the UV emitter responsive to the determining that the cap is not attached to the storage body prior to the completion of the second predetermined time delay, determining that the cap is attached to the storage body; and responsive to the determining that the cap is attached to the storage body, re- activating the UV emitter to emit UV light to the interior surface of the storage body and reactivating the timer, wherein the first predetermined time delay is 1 to 4 hours and the second predetermined time delay is between 30 and 90 seconds.
Regarding claim 21, Liao disclose (para [0074]-[0088]; figs. 6-9) a self-sanitizing container (water bottle 1000/1300) comprising: a storage body (1340) comprising: a first opening (opening in 1350); an ultraviolet (UV) light inlet portion (opening in bottom of storage body 1340); and an interior surface; the first opening (opening in 1350) being configured to exist in a closed position or an open position (via cap 1310); and at least one UV-light assembly (1320/1400) comprising: a main body; at least one UV emitter (1410) located in the main body and configured to emit UV light having wavelengths from 100 nanometers (nm) to 290 nm (UV-C disclosed in para [0086]); a processor coupled to UV emitter (electronics and power supply are located in base portion 1400 (para [0088]) and these electronics include the processors disclosed in figure 4 and para [0057] and shown mounted in a base in figure 6C and discussed in para [0074]; wherein the UV-light assembly (1320/1400) is configured to removably 
Nguyen discloses a UV smart water bottle that includes a cap sensor (150 - mislabeled 140 in drawings) mounted to the body (110) of the bottle which monitors the position of a cap (120) and permits automatic activation of UV lights (140 – mislabeled 150 in drawings) when the cap (120) is disposed on the container body (110) (see page 7).   Figure 5 shows the sterilization process discussed on pages 16-17.  A processor actuates the UV elements if the cap sensor determines the cap is on the container (see page 17).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Liao and include a cap sensor disposed on the storage body and configured to detect whether the cap is attached to the storage body, as taught by Nguyen, in order to permit the processor to activate the UV emitter responsive to determining the cap is attached to the storage body and the processor is to deactivate the UV emitter responsive to determining the cap is not attached to the storage body, thereby preventing escape of UV light from the bottle during sterilization of the water.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Nguyen as applied to claim 4 above, and further in view of Walker et al. (US 8,816,300 B1) (hereafter “Walker”).
Liao in view of Nguyen is set forth above with regards to claim 4 but does not appear to explicitly disclose a charging port as claimed.  
Walker discloses a portable UV-LED water purification system (100) (see figs. 1A-1B) that includes a battery to facilitate portability wherein the battery is charged by a solar cell, hand crank, USB via a charge port, or  the like (see col. 4, lines 12-22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a conventional charge port on the bottle of Liao in order to enable USB charging of the batteries as exemplified by the teachings of Walker.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SEAN E CONLEY/Primary Examiner, Art Unit 1796